    Case 20-12453          Doc 32      Filed 06/29/20 Entered 06/29/20 17:22:31         Desc Main
                                         Document     Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      )    Chapter 11
                                                            )
BHF CHICAGO HOUSING GROUP B LLC                             )    Case No. 20 - 12453
(ICARUS)                                                    )
                                                            )
                         Debtor.                            )    Hon. Jack B. Schmetterer
                                                            )

                                   AMENDED NOTICE OF MOTION

         PLEASE TAKE NOTICE that on July 7, 2020 at 10:30 a.m., the undersigned shall
 appear before the Honorable Jack B. Schmetterer in Courtroom 682, or whomever may be sitting
 in her stead, at the United States Bankruptcy Court for the Northern District of Illinois, Eastern
 Division, 219 South Dearborn Street, Chicago, Illinois and will present the MOTION TO FILE
 A BRIEF IN EXCESS OF FIFTEEN PAGES, a copy of which was previously served upon
 you.

        THIS MOTION WILL BE PRESENTED AND HEARD TELEPHONICALLY. No
 personal appearance in court is necessary or permitted. To appear and be heard telephonically on
 the motion, you must set up and use an account with Court Solutions, LLC. You can set up an
 account at www.Court-Solutions.com or by calling Court Solutions at (917) 746-7476.

         PLEASE TAKE FURTHER NOTICE that, pursuant to General Order No. 20-03, any
 party that objects to the relief sought in the Motion must file a Notice of Objection no later than
 two (2) business days before the date of presentment. Please be advised that if a Notice of
 Objection is not timely filed, the Court may grant the Motion without a hearing before the date of
 presentment.



  Dated: June 29, 2020                              Respectfully submitted,

                                                   BHF CHICAGO HOUSING GROUP B, LLC
                                                   (ICARUS)

                                                    By: /s/ Kevin H. Morse
                                                             One of Its Proposed Attorneys

                                                   Kevin H. Morse (#06297244)
                                                   Scott N. Schreiber (#06191042)
                                                   Samuel J. Tallman (#6322843)
                                                   CLARK HILL PLC

 ClarkHill\09999\09998-3798\260049900.v1-6/29/20
  Case 20-12453           Doc 32      Filed 06/29/20 Entered 06/29/20 17:22:31            Desc Main
                                        Document     Page 2 of 4



                                                  130 East Randolph Street | Suite 3900
                                                  Chicago, Illinois 60601
                                                  T: (312) 985-5595
                                                  F: (312) 985-5984
                                                  sschreiber@clarkhill.com
                                                  kmorse@clarkhill.com
                                                  stallman@clarkhill.com




                                                    2

ClarkHill\09999\09998-3798\260049900.v1-6/29/20
  Case 20-12453           Doc 32      Filed 06/29/20 Entered 06/29/20 17:22:31   Desc Main
                                        Document     Page 3 of 4



                                      CERTIFICATE OF SERVICE

        I, Kevin H. Morse, an attorney, certify that I caused a copy of the AMENDED NOTICE
OF MOTION TO FILE A BRIEF IN EXCESS OF FIFTEEN PAGES to be served on the parties
listed on the attached service list via the Court’s CM/ECF system, on June 29, 2020.

 Dated: June 29, 2020                             By: /s/ Kevin H. Morse

Via ECF:

Steven B Chaiken
Paper Street Realty, LLC
schaiken@ag-ltd.com
aweir@ag-ltd.com

William S Hackney, III
Better Housing Foundation
whackney@salawus.com
jadams@salawus.com
rlaas@salawus.com

James Kapp
Successor Trustee UMB Bank, n.a.,
as successor Indenture Trustee
jkapp@mwe.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Kevin H Morse
BHF Chicago Housing Group B LLC
kmorse@clarkhill.com

Steven Rappin
Community Initiatives, Inc.
srappin@hrolaw.com


Joseph M Robinson
Successor Trustee UMB Bank, n.a.,
as successor Indenture Trustee
jmrobinson@mwe.com

Adam B. Rome
CNR Advisors, LLC
arome@grglegal.com

ClarkHill\09999\09998-3798\260049900.v1-6/29/20
  Case 20-12453           Doc 32      Filed 06/29/20 Entered 06/29/20 17:22:31   Desc Main
                                        Document     Page 4 of 4



abernath@grglegal.com

Scott N. Schreiber
BHF Chicago Housing Group B LLC
sschreiber@clarkhill.com
blambert@clarkhill.com

Samuel J Tallman
BHF Chicago Housing Group B LLC
stallman@clarkhill.com
blambert@clarkhill.com

Brian P Welch
Saybrook Fund Advisors LLC
bwelch@burkelaw.com
gbalderas@burkelaw.com

David K Welch
Saybrook Fund Advisors LLC
dwelch@burkelaw.com
gbalderas@burkelaw.com
bwelch@burkelaw.com
welchdr67393@notify.bestcase.com

Via Electronic Mail:

Chuck King
City of Chicago
chuck.king@cityofchicago.org

Greg Janes
City of Chicago
greg.janes@cityofchicago.org

Jeffrey Gansberg
Office of the United States Trustee
jeffrey.l.gansberg@usdoj.gov




                                                  2

ClarkHill\09999\09998-3798\260049900.v1-6/29/20
